Exhibit 10.35
PlanetOut Inc.
Description of Management Retention and Severance Plan adopted January 11, 2008
     On January 11, 2008, our Board of Directors adopted a retention and
severance plan for certain of our management staff (the “Plan”), including our
Interim Chief Financial Officer and our Chief Technology Officer. The retention
component of the Plan provides for certain cash payments if the eligible
participant remains with us through December 31, 2008 (or a pro rata portion
thereof if such participant is terminated without cause prior to that date). In
addition, the severance component of the Plan provides for certain cash payments
in the event of termination without cause at any time, unless the participant
receives employment or an offer of employment from a successor to us. Under the
Plan, our Interim Chief Financial Officer is entitled to receive a retention
amount of up to $100,000 in addition to his previously disclosed compensation, a
portion of which may be payable to the executive services firm with which we
contracted for his services. The contract with the executive services firm
requires us to provide thirty days’ notice prior to termination of the
engagement, but requires no other severance payments. Our Chief Technology
Officer is entitled to receive a retention amount of up to $50,000 under the
Plan in addition to the compensation and severance amounts contained in his
previously disclosed employment agreement. Our Chief Executive Officer is not
participating in the Plan and the terms of our Chief Executive Officer’s
previously disclosed employment agreement remain unchanged. We estimate that the
adoption of the Plan, including both the retention and the severance components,
may result in an additional expense to us in the range of approximately $500,000
to a maximum of approximately $1.3 million. The actual amounts will depend on
numerous factors outside of our control, such as whether the eligible
participants choose to remain with us, the timing and nature of any transaction
resulting in a change of control and whether an acquirer chooses to retain the
participant employees or to assume the Plan and may ultimately be lower than the
range listed above. We believe that providing these incentives is important to
preserving the value of our businesses while we evaluate our strategic
alternatives. The Plan provides that if a successor to us assumes the Plan with
respect to transitioning employees, our obligations under the Plan with respect
to such employees would terminate.

 